Citation Nr: 9916349	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  95-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than July 12, 1993, 
for a total disability rating based upon individual 
unemployability.  

(The issue of reconsideration of entitlement to a total 
disability rating based upon individual unemployability will 
be the subject of a separate decision under a different 
docket number.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
April 12, 1960, to October 3, 1960, on active duty from 
January 1961 to December 1962 and again on ACDUTRA from 
January 6, 1964, to April 18, 1964.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Newark, New Jersey, which granted a total disability rating 
based upon individual unemployability, effective July 12, 
1993.  The veteran was notified of this decision by a 
February 1994 letter.  The same month, he informed the RO of 
his disagreement with the effective date of July 12, 1993.  
He perfected his appeal on this issue.  

REMAND

The veteran and his representative contend in essence, that 
the veteran's grant of a total disability rating based upon 
individual unemployability should have been granted prior to 
July 12, 1993.  

In February 1998, during the pendency of this appeal, a 
motion was filed with the Board for reconsideration of a 
September 13, 1991, Board decision, which denied a total 
disability rating based upon individual unemployability.  
Pursuant to 38 U.S.C.A. § 7103(b), reconsideration was 
ordered by the Acting Chairman of the Board in June 1998.  A 
decision was promulgated which replaced the Board's 
September 13, 1991, decision and is the final decision of the 
Board on that issue.  In that decision, the Board granted a 
total disability rating based upon individual 
unemployability.  

Since the Board's reconsideration decision granted a total 
disability rating based upon individual unemployability, 
replacing the September 13, 1991, Board decision, it is 
necessary that the RO be afforded the opportunity to assign 
an appropriate effective date before again reviewing the 
current claim for an earlier effective date.  

Based on the foregoing, this claim is REMANDED to the RO for 
the following:

After taking any action necessitated by 
the Board's reconsideration decision 
granting a total disability rating based 
upon individual unemployability, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to an 
effective date earlier than 
July 12, 1993, for a total disability 
rating based upon individual 
unemployability, reviewing all of the 
evidence of record.  The RO is reminded 
that the grant of unemployability on 
reconsideration takes the place of the 
September 1991 Board decision.  If the 
benefit sought is denied, a Supplemental 
Statement of the Case (SSOC) should be 
issued.  The SSOC should contain a 
summary of any new evidence in the case 
relating to the issue on appeal, a 
summary of the applicable law and 
regulations, and an explanation of how 
such law and regulations affect the RO's 
decision.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review, if in 
order.  No action is required by him until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


